DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2 and 13 are currently canceled.

Allowable Subject Matter
Claims 1, 3-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-12, and 14-20 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a method for adjusting image dynamic range, comprising: obtaining a dynamic range array of an image including a plurality of color channels, each element of the dynamic range array including a dynamic range vector for one of pixels of the image in the color channels; decomposing, by a hardware processor, the dynamic range array into a smooth portion, a color portion, and a detail portion, the smooth portion including a low frequency information array , the color portion including a color intensity information array, and the detail portion including a high frequency information array; adjusting the smooth portion, the color portion, and the detail portion, respectively, to obtain an adjusted smooth portion, an adjusted color portion, and an adjusted detail portion; and combining the adjusted smooth portion, the adjusted color portion, and the adjusted detail portion to generate an output image; wherein: each element of the low frequency information array includes a low frequency feature vector for one of the pixels, -2-Application No. 16 697,997Attorney Docket No. 00203.0004.OQUSeach element of the color intensity information array includes a color intensity feature vector for one of the pixels, each element of the high frequency information array includes a high frequency feature vector for one of the pixels, and the dynamic range vectors, the low frequency feature vectors, the color intensity feature vectors, and the high frequency feature vectors each have a dimension that is the same as a number of the color channels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976.  The examiner can normally be reached on Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672